10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HON. MARSHA J. PECHMAN

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

PORT TOWNSEND SHIPWRIGHTS, INC.

IN ADMIRALTY
v Paintth No. 3:20-cv-05415 MJP
F/V ROBIN BLUE, O.N. 59807, et. al., STIPULATED MOTION AND
Defendants PROPOSED MOTION TO DISMISS
WITH PREJUDICE

 

 

 

 

I. MOTION
Plaintiff and Defendants move to dismiss this complaint with prejudice. The

case has now settled.

DATED this 28th day of April 2021.

STIPULATED DISMISSAL ORDER -1- ZUANICH LAW PLLC
U.S. Bank Centre

1420 5th Avenue, Suite 2200
Seattle, WA 98101
(206) 829-8415

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

By:  /s/ Brian Christopher Zuanich /s/ Steven V. Gibbons

Brian C. Zuanich, WSBA #43877 Steven V. Gibbons, WSBA #14028
ZUANICH LAW PLLC GIBBONS & ASSOCIATES, P.S.
U.S. Bank Centre 601 Union Street, Suite 2600

1420 5th Avenue, Suite 2200 Seattle, WA 98101

Seattle, WA 98101 Tel.: 206-381-3340

Tel.: 206.829.8415 Email: svg@gibbonslawgroup.com
E-mail: brian@zuanichlaw.com Attorney for Plaintiff

Attorney for Defendants

II. © PROPOSED ORDER
This Court ORDERS that all claims are dismissed with prejudice and that each

party is responsible for its fees and court costs incurred to date.

py this 3 Ee 2021

oe

HON. MARSHA ‘A J. PECHMAN
UNITED STATES DISTRICT COURT

 

Presented By: /s/ Brian Christopher Zuanich
Brian C. Zuanich, WSBA #43877
ZUANICH LAW PLLC
U.S. Bank Centre
1420 5th Avenue, Suite 2200
Seattle, WA 98101
Tel.: 206.829.8415
E-mail: brian@zuanichlaw.com
Attorney for Defendants

STIPULATED DISMISSAL ORDER -2- ZUANICH LAW PLLC
U.S. Bank Centre

1420 5th Avenue, Suite 2200
Seattle, WA 98101
(206) 829-8415

 
